Citation Nr: 0023481	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  95-33 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to an increased rating for left elbow 
tendonitis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to 
September 1994.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating action of 
the Louisville, Kentucky Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board remanded the case in June 1998 for additional 
development.

At a November 1998 VA examination, the veteran indicated that 
her service-connected left elbow disability was of such 
severity that it prevented her from working.  The Board 
construes that statement as an informal claim for a total 
disability rating based on individual unemployability (TDIU).  
Since that question is not inextricably intertwined with the 
issues on appeal, it is referred to the RO for appropriate 
action. 


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of a neck injury is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a neck injury is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A careful review of the service medical records reveals that 
the report of a September 1991 entrance examination noted 
normal clinical evaluations of the neck.  In July 1993, the 
veteran presented to the emergency room with complaints of 
headache and neck pain after a motor vehicle accident.  X-ray 
studies of the cervical spine were negative for fracture or 
subluxation.  The diagnosis was cervical spasm, status post 
motor vehicle accident.  

A January 1994 chart extract noted the veteran's complaints 
of neck and low back pain after falling twice in as many 
days.  Following physical examination, the diagnoses included 
muscle spasm.  

The report of a February 1994 Medical Evaluation Board (MEB) 
physical examination noted normal clinical findings on 
evaluation of the neck.  Positive findings of the MEB were 
limited to complaints of left elbow tendonitis.  

Post-service medical records include the report of a January 
1995 VA examination in which the veteran's report of her 
belief that she injured her neck during service were 
recorded.  She stated that she now has intermittent headaches 
and neck pain.  Physical examination of the neck revealed 
normal findings.  The diagnoses included neck strain with 
normal physical examination and negative x-ray.  

The report of a December 1996 VA examination was silent for 
any findings or complaints pertaining to the neck.  

The veteran appeared at an October 1995 hearing before the 
RO, and at a November 1997 videoconference hearing before the 
undersigned Member of the Board and reiterated her claims.  
She testified that she had injured her neck during basic 
training and again in the motor vehicle accident.  Medical 
records submitted at that time included a November 1997 chart 
entry noted the veteran's complaints of chronic cervical 
muscle pain associated with headaches.  The pertinent 
diagnosis was chronic cervical neck strain.  

When the Board initially reviewed the veteran's appeal, it 
was noted that the RO had previously denied the veteran's 
claim on the basis that she had not submitted evidence of a 
current neck disability.  As the veteran had recently 
submitted evidence of current disability, the Board remanded 
the case for further development.  

The veteran was afforded a VA examination in November 1998 at 
which time she reported that she had sustained a neck injury 
in service and continues to suffer neck pain as a result of 
her service-connected left elbow disability.  Physical 
examination of the cervical spine revealed full range of 
motion without specific areas of tenderness.  X-ray studies 
of the cervical spine were abnormal showing soft tissue 
paravertebral thickening at C3-C4.  A CT study was normal 
without disc bulges or bone spurs. 

In a December 1999 letter to the veteran, the RO requested 
that she sign consent forms necessary to facilitate the 
search for  treatment records pertinent her claim.  To date, 
there has been no response from the veteran. 

II.  Analysis

The veteran claims entitlement to service connection on a 
direct basis, and also argues that her current neck 
disability was is due to or aggravated by her service-
connected left elbow disability.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (a) (1999).  Under 38 C.F.R. 
§ 3.310(a), secondary service connection shall be awarded 
when a disability, "is proximately due to or the result of a 
service-connected disease or injury ..."  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of a well-grounded 
claim.  If not, her application for service connection must 
fail, and there is no further duty to assist her in the 
development of her claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumptive period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that she is suffering a neck disability 
as the result of an injury sustained during service, or, in 
the alternative, that her current neck complaints are related 
to the service-connected left elbow tendonitis.  As noted 
above, however, such lay assertions are beyond the veteran's 
expertise, King, and the Board must look to other evidence of 
record to determine whether she has presented a well-grounded 
claim of service connection. 

While service medical records include entries pertaining to 
neck pain and a diagnosis of a cervical spasm, there were no 
findings related to neck complaints noted at separation.  
Post-service medical records include a diagnosis of a current 
neck disorder, but there is no competent medical evidence 
relating that condition to the service-connected left elbow 
disability or otherwise to service.  The only evidence 
relating a current neck disorder to either the service-
connected left elbow disability or to service are those 
offered by the veteran.  As a lay person, untrained in the 
field of medicine, the veteran is not competent to offer her 
opinion as to the questions of medical diagnosis and 
causation presented in this case.  Espiritu. 

In the present case, there is no medical or other competent 
evidence of a causal connection between the veteran's service 
or her service-connected left elbow disability and any 
current neck disorder.  Furthermore, there is no competent 
evidence that the neck disorder is aggravated by the service-
connected left elbow disability.  The veteran has attempted 
to satisfy the first two requirements of Caluza by submitting 
a current diagnosis of a neck disorder and by demonstrating 
the in-service occurrence of a left elbow disability.  As for 
the third requirement of Caluza, however, there is no 
competent evidence of a nexus.  Absent competent medical 
evidence linking her neck disorder to her service-connected 
left elbow tendonitis, or otherwise to service, the Board 
must conclude that the claim is not well grounded.  
Therefore, the benefit sought on appeal must be denied.

The Board acknowledges that it remanded the issues of service 
connection for additional development in June 1998.  Included 
in that remand were requests that the RO attempt to obtain 
medical records and a medical examination which addressed 
specific questions posed by the Board.  With regard to the 
medical records, the RO contacted the veteran in December 
1999, and requested that she sign a release allowing the RO 
to obtain specific records, but the veteran did not respond.  
The duty to assist in not a one-way street.  If the veteran 
wishes help, she cannot passively wait for it in those 
circumstance where her own actions are essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 
(1991).  

The Board is aware that the examinations conducted on remand 
did not address those specific areas of concern; however, on 
further review, the Board has determined that the claim is 
not well grounded.  Therefore, there is no further duty to 
assist the veteran in the development of her claim.  If a 
claim is not well grounded, the Board lacks the jurisdiction 
to reach the merits of the underlying claim.  Boeck v. Brown, 
6 Vet. App. 14 (1993).  

As this decision explains the need for competent medical 
evidence which links a current disability to a service-
connected disability or otherwise to service, the Board finds 
the discussion contained herein sufficient to inform the 
veteran of the evidence which is lacking and that is 
necessary to make her claim as set forth above well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, in making this determination, the Board has 
considered the veteran's hearing testimony.  While her 
testimony is considered credible insofar as she described her 
beliefs concerning the merits of her claim, as noted earlier, 
she is not competent to testify to medical diagnosis or 
etiology.  The Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As a well-grounded claim has not been presented, service 
connection for the residuals of a neck injury, is denied. 

REMAND

When the Board first reviewed the veteran's appeal in June 
1998, it was noted that additional evidence was required in 
order to adjudicate the claim of increased rating.  It was 
contemplated that the VA examination conducted on remand 
would provide sufficient evidence to properly evaluate the 
severity of the service-connected left elbow tendonitis.  In 
the June 1998 remand, the Board instructed the RO to obtain 
an examination of the left elbow which recorded findings in 
relationship to DeLuca v. Brown, 8 Vet. App. 202 (1995).

The examinations conducted in October and November 1998 
included range of motion studies; however, neither report 
addressed the considerations discussed in DeLuca.  For 
example, while the veteran was noted to have complained of 
left elbow pain and the neurological examination included a 
diagnosis of chronic pain syndrome affecting the left arm, 
neither examiner commented on the effect of pain on the 
veteran's functional ability.  DeLuca requires that this be 
done.  The Board also notes that the neurological and 
orthopedic examinations yielded vastly different reports of 
range of motion.  Given the difference in the findings, the 
absence of the considerations noted in DeLuca, and the fact 
that the Board may not exercise its own independent judgment 
on medical matters, further development is required.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical care providers who have 
treated her left elbow disorder since 
December 1996.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources which have 
yet to be secured for the claims folder.  
If any specified document identified by 
the appellant cannot be secured the 
appellant must be informed of that fact 
in writing.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of her 
service-connected left elbow tendonitis.  
Findings that take into account all 
functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45, including pain 
on use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be included.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
DeLuca.  If the examiner is unable to 
offer an opinion as to the nature and 
extent of any additional left elbow 
disability during a flare-up that fact 
should be so stated.  The examiner must 
review the claims folder, including a 
copy of this REMAND, and perform all 
tests and studies necessary to address 
the extent of functional impairment due 
the veteran's left elbow disability.  All 
findings, opinions and bases therefor 
should be set forth in detail.  The 
examination report should be typed.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim for increase.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



